In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-2932
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

STEVEN A. ADAMS,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                    Central District of Illinois.
           No. 4:17-CR-40062 — James E. Shadid, Judge.
                     ____________________

     ARGUED MAY 16, 2019 — DECIDED AUGUST 20, 2019
                ____________________

   Before BAUER, HAMILTON, and ST. EVE, Circuit Judges.
    HAMILTON, Circuit Judge. Defendant Steven Adams plead-
ed guilty to being a felon in possession of a firearm. In this
appeal, he challenges the district court’s denial of his motion
to suppress and its application of the Sentencing Guidelines
to his case. We aﬃrm. Probable cause supported the search
warrant for Adams’ house, and in any event the oﬃcers could
rely on the warrant in good faith. Further, the district court
2                                                 No. 18-2932

properly calculated Adams’ guideline range, taking into ac-
count his prior drug conspiracy conviction.
I. Factual & Procedural Background
    On March 22, 2016, Adams, his girlfriend, and a third per-
son were pulled over for speeding. The car was registered to
Adams’ girlfriend, Leanna Brandon. Law enforcement oﬃc-
ers were familiar with Adams because he was the subject of
anonymous tips regarding drug activity at his house in
Keithsburg, Illinois. They also knew that Adams had a previ-
ous conviction for conspiracy to distribute methampheta-
mine. The third person in the car was also the subject of anon-
ymous tips regarding drug activity and had outstanding ar-
rest warrants.
    During the traﬃc stop, the sheriﬀ’s deputy smelled mari-
juana from the car. The car was searched, and deputies found
a meth pipe, paraphernalia used with marijuana, and mariju-
ana. The three occupants were arrested and taken back to the
station, where Brandon—after receiving Miranda warnings—
told the arresting deputy that additional items of drug para-
phernalia, a gun, and a safe containing methamphetamine
pipes were at Adams’ house. Brandon told the deputy that she
also stayed in the house and that she had been there earlier
that same day. She described the layout of the house and pro-
vided descriptions of Adams’ bedroom and the gun and par-
aphernalia.
    In his application for a search warrant, the deputy wrote:
       Brandon disclosed that at Adam’s residence, at
       [street address], there is often meth and canna-
       bis used. Brandon stays at the residence, and is
       familiar with the goings on there. She said that
No. 18-2932                                                 3

      there is drug paraphernalia for ingestion of can-
      nabis and methamphetamine in the house.
      Brandon went into great detail of Adams bed-
      room where she sleeps when she stays. She said
      she was last there at around 0430 hours this
      morning (03/22/2016). She described Adams’
      room as being in the northwest corner of the
      house and drew a floor plan of the house. She
      drew an enlargement of Adams’ room. She de-
      scribed a dresser with a mirror on the west wall
      of the bedroom. She said that on that dresser,
      there is always a clear glass bong. She has seen
      it used to ingest cannabis. She said the bowl part
      of it is not on it, but it does have residue in it.
      She also said that there is a colorful swirled de-
      signed “bowl” that looks like an elephant; this
      is used for ingestion of cannabis on a nightstand
      next to the bed. She said that her .45 caliber
      Smith and Wesson pistol is in the house. It has a
      cable lock in it and she has the only keys. She
      said the pistol is black and is in the blue plastic
      case. She said there is a gray/black colored safe
      in the bedroom. Inside that safe is meth pipes,
      and maybe some meth and cannabis.
      Brandon said Adams’ bedroom is locked with a
      deadbolt. She said that only she and Adams
      have keys. She said that only Adams and she
      have the keys for the safe in the bedroom, and
      she provided me one from her purse.
      She said that there may be other paraphernalia
      in the house. She said that [Female] and [Male]
4                                                 No. 18-2932

      stay in a bedroom next to Adams. She said that
      [Female] frequently “huﬀs” hair spray and has
      expressed her displeasure of the aerosol odor in
      the house to [Female]. This agency has also re-
      ceived recent information about [Male] being at
      the residence. [Male] had a history for posses-
      sion of narcotics through Iowa.
   Based on the results of the traﬃc stop search, Adams’ prior
conviction, the anonymous tips, and the information from
Brandon, the police obtained a search warrant for Adams’
house from a state-court judge. They executed the warrant the
same day as the traﬃc stop. In Adams’ room, they found a
locked plastic gun case that Brandon had described. A .45 cal-
iber Smith & Wesson handgun and two loaded magazines
were inside the case. Adams later admitted that he had Bran-
don buy the gun for him because he was a felon.
   A federal grand jury charged Adams with unlawful pos-
session of a firearm by a felon, in violation of 18 U.S.C.
§ 922(g). Adams moved to suppress the evidence discovered
pursuant to the state search warrant, contending that the aﬃ-
davit in support of the application did not establish probable
cause. He also argued that the good-faith exception to the ex-
clusionary rule should not apply because the aﬃdavit was so
lacking in probable cause that a reasonable oﬃcer could not
have relied on the warrant.
    The district court ruled from the bench and denied Ad-
ams’ motion to suppress. The court explained that the issuing
judge had a “substantial basis for determining the existence
of probable cause” because Brandon had “provided firsthand
detail,” the information was “fresh” as it “was within a day”
since she had been at the house, and the information was “in
No. 18-2932                                                    5

some form corroborated by the number of tips.” The court
noted that the tips were anonymous and that standing alone
they would not establish probable cause. But the court ex-
plained that the tips provided some corroboration in conjunc-
tion with the other information. The court also highlighted the
traﬃc stop of the “vehicle that involved drugs” and noted
that, “to some degree,” Brandon’s statements to the deputy
were “against her penal interest.” The court concluded: “So, I
believe that all of this provides plenty of information for the
establishment of probable cause. If it didn’t, I do believe there
is no question that there is good faith here.”
   Adams pleaded guilty to the indictment, reserving his
right to appeal the denial of his motion to suppress. At sen-
tencing, Adams objected to the probation oﬃcer’s use of a
base oﬀense level of 20 under § 2K2.1(a) of the Sentencing
Guidelines, arguing that his Illinois methamphetamine con-
spiracy conviction should not count as a “controlled sub-
stance oﬀense” because it was conviction for only conspiracy,
not actually distributing or manufacturing the drug. Section
2K2.1(a)(4) of the Guidelines sets a base oﬀense level of 20 for
a defendant who violates 18 U.S.C. § 922(g) “subsequent to
sustaining one felony conviction of … a controlled substance
oﬀense.” “Controlled substance oﬀense” is not defined in the
Guideline itself, but the commentary to that guideline states
that the phrase has the same meaning as it does in § 4B1.2(b)
and Application Note 1 to § 4B1.1 (which includes conspiracy
oﬀenses). U.S.S.G. § 2K2.1 cmt. n.1. Adams argued that the
commentary and application note impermissibly added to the
definition of “controlled substance oﬀense” and that the Sen-
tencing Commission’s interpretation of the definition was not
entitled to deference.
6                                                     No. 18-2932

    The district court overruled Adams’ objection. The court
determined that Adams’ advisory guideline range was 70 to
87 months, based on a total oﬀense level of 23 and a criminal
history category of IV. Adams was sentenced to 84 months in
prison and three years of supervised release.
II. Analysis
   Adams raises two issues on appeal. The first is whether
the state search warrant was supported by probable cause,
and, if not, whether the police acted in good faith when they
executed the warrant. The second is whether the district court
properly calculated the advisory guideline range.
    A. Probable Cause and Good Faith
    When reviewing a search warrant, we give “‘great defer-
ence’ to the issuing judge’s determination so long as the judge
had a ‘substantial basis’ for the finding.” United States v. Mil-
ler, 673 F.3d 688, 692–93 (7th Cir. 2012), quoting Illinois v.
Gates, 462 U.S. 213, 236 (1983). Here, that deference is given to
the state-court judge who issued the search warrant. We give
no deference to (i.e., review de novo) the district court’s finding
that there was a substantial basis for issuing the warrant.
United States v. Searcy, 664 F.3d 1119, 1122 (7th Cir. 2011). We
also review de novo whether the good-faith exception applies
to a search warrant later found to be invalid. United States v.
Mitten, 592 F.3d 767, 770–71 (7th Cir. 2010).
   Probable cause exists when the circumstances “indicate a
reasonable probability that evidence of crime will be found in
a particular location; neither an absolute certainty nor even a
preponderance of the evidence is necessary.” United States v.
Aljabari, 626 F.3d 940, 944 (7th Cir. 2010); see generally Gates,
462 U.S. at 235. Where, as here, an aﬃdavit is the only
No. 18-2932                                                   7

evidence presented to a judge to support a search warrant,
“the validity of the warrant rests solely on the strength of the
aﬃdavit.” United States v. Bell, 585 F.3d 1045, 1049 (7th Cir.
2009). When an informant is the source of the information in
an aﬃdavit, “the probable-cause determination turns on the
informant’s credibility.” United States v. Hansmeier, 867 F.3d
807, 811 (7th Cir. 2017), citing Bell, 585 F.3d at 1049. We con-
sider all relevant circumstances, including:
       first, the degree to which the informant ac-
       quired knowledge of the events through
       firsthand observation; second, the detail and
       specificity of the information provided by the
       informant; third, the interval between the date
       of the events and a police oﬃcer’s application
       for the search warrant; and fourth, the extent to
       which law enforcement corroborated the in-
       formant’s statements.
Searcy, 664 F.3d at 1122; see also United States v. Glover, 755
F.3d 811, 816 (7th Cir. 2014) (we consider “the level of detail,
the extent of firsthand observation, the degree of corrobora-
tion, the time between the events reported and the warrant
application, and whether the informant appeared or testified
before the magistrate.”). We consider these factors as a whole,
and “no one factor necessarily dooms a search warrant.”
United States v. Johnson, 655 F.3d 594, 600 (7th Cir. 2011).
    The search warrant here was supported by probable cause.
The aﬃdavit disclosed Brandon’s name, explained her close
relationship with Adams and her connection to the house,
and explained that she had been in the house earlier that day.
Brandon provided the police with detailed, firsthand infor-
mation about the criminal activity in the house. She described
8                                                 No. 18-2932

the handgun by both caliber and make, the color of the gun
case, and the color of the safe that contained methampheta-
mine pipes and possibly methamphetamine and marijuana.
Brandon had a key to the safe that she gave to the police. Her
information was corroborated to some extent by the anony-
mous tips informing the police that drug activity was occur-
ring in Adam’ house. It was also corroborated by the fact that
the police had discovered drugs and paraphernalia in Bran-
don’s car during the traﬃc stop, the fact that Brandon and
Adams were together when they were pulled over and ar-
rested, and the fact that Adams had a prior methampheta-
mine-related conviction. The police applied for, received, and
executed the search warrant on the day that Adams and Bran-
don were arrested and Brandon gave them all of the infor-
mation, so the information was fresh.
    Taking all of these factors into consideration, the aﬃdavit
here is stronger than the one that established probable cause
in United States v. Olson, 408 F.3d 366 (7th Cir. 2005), where
the police had received a tip four months earlier that the de-
fendant sold marijuana from his house. The defendant’s
nephew had been arrested for robbery and aggravated bat-
tery. Id. at 369. During his post-arrest interview, the nephew
told police that he had gone to the defendant’s house to steal
his marijuana. The nephew explained that that he had seen a
pound of marijuana in the defendant’s bedroom just two days
earlier, that he had seen guns in the residence, and that the
defendant had a felony conviction. The police then reviewed
the defendant’s criminal history, which included multiple ar-
rests and convictions for drug oﬀenses. The police included
this information in an aﬃdavit, received a search warrant,
and found over a kilogram of marijuana and multiple guns in
the defendant’s house. Id. We rejected the defendant’s
No. 18-2932                                                   9

challenge to the issuing judge’s probable cause determina-
tion, finding that the information the nephew provided was a
“firsthand account” that was “of suﬃcient detail, describing
large quantities of marijuana … as well as several guns in the
residence … that he had observed only two days earlier.” Id.
at 370. We also noted that the nephew’s “admission that he
intended to steal drugs from the defendant constitutes a state-
ment made against his penal interest, and as such carries with
it a presumption of reliability.” Id. at 371.
    Each individual detail in the search warrant aﬃdavit for
Adams’ house may not have been suﬃcient to establish prob-
able cause by itself, but the details were mutually reinforcing.
The aﬃdavit showed a “substantial chance” that police could
find drugs and/or a gun in the house. See United States v.
McDuﬀy, 636 F.3d 361, 363–64 (7th Cir. 2011); Illinois v. Gates,
462 U.S. at 245 n.13 (“probable cause requires only a probabil-
ity or substantial chance of criminal activity”). Though Ad-
ams’ prior conviction may not have been decisive in establish-
ing probable cause, it was “still relevant and entitled to some
weight,”as was the fact that the deputy had found drugs and
paraphernalia in the car when Adams was arrested. See
McDuﬀy, 636 F.3d at 364. The totality of the circumstances
here gave the issuing judge a substantial basis for his probable
cause determination.
    Even if the search warrant had not been supported by
probable cause, the deputies were entitled to rely on the war-
rant. It is now well settled that “suppression of evidence
seized pursuant to a search warrant that is later declared in-
valid is inappropriate if the oﬃcers who executed the warrant
relied in good faith on the issuing judge’s finding of probable
cause.” United States v. Watts, 535 F.3d 650, 656–57 (7th Cir.
10                                                   No. 18-2932

2008), citing United States v. Leon, 468 U.S. 897, 924 (1984). An
oﬃcer’s decision to obtain a warrant is prima facie evidence
that the oﬃcer was acting in good faith. United States v. Koerth,
312 F.3d 862, 868 (7th Cir. 2002); United States v. Reed, 744 F.3d
519, 522 (7th Cir. 2014). A defendant can rebut this presump-
tion in several ways, including by showing that “the aﬃdavit
submitted in support of the warrant was ‘so lacking in indicia
of probable cause as to render oﬃcial belief in its existence
entirely unreasonable.’” Olson, 408 F.3d at 372, quoting Leon,
468 U.S. at 923.
    “Overcoming the presumption of good faith is no small
feat, as an oﬃcer cannot ordinarily be expected to question a
judge’s probable cause determination.” United States v. Lick-
ers, 928 F.3d 609, 619 (7th Cir. 2019). Adams cannot overcome
the presumption here. The situation here does not come close
to one in which a reasonable oﬃcer would disregard the
judge’s determination of probable cause and forgo executing
the warrant. This warrant had substantial support from the
results of the traﬃc stop, Adams’ criminal history, the anony-
mous tips, and the detailed and fresh information from Bran-
don. Thus, even if the warrant had not been supported by
probable cause, the evidence from the search would still not
be suppressed since the deputies acted in good faith.
     B. Sentencing Guidelines
    Adams’ second argument on appeal is that the district
court erred in applying the advisory Sentencing Guidelines to
his case. We review de novo claims of procedural errors in sen-
tencing, including a district court’s legal interpretation of the
Guidelines, such as whether a prior conviction counts as a
“controlled substance oﬀense.” United States v. Tate, 822 F.3d
370, 375 (7th Cir. 2016).
No. 18-2932                                                   11

    Adams pleaded guilty to being a felon in possession of a
firearm in violation of 18 U.S.C. § 922(g)(1). Under the Sen-
tencing Guidelines, a person convicted under § 922(g)(1)
starts with a base oﬀense level of 14. See U.S.S.G.
§ 2K2.1(a)(6). That level increases to 20 if the defendant has a
prior conviction for a “controlled substance oﬀense.” See
U.S.S.G. § 2K2.1(a)(4). The term “controlled substance of-
fense” is not defined in § 2K2.1 itself, but its Application Note
1 states that “‘controlled substance oﬀense’ has the meaning
given that term in § 4B1.2(b) and Application Note 1 of the
Commentary to § 4B1.2.”
   Section 4B1.2(b) provides in turn:
       The term “controlled substance oﬀense” means
       an oﬀense under federal or state law, punisha-
       ble by imprisonment for a term exceeding one
       year, that prohibits the manufacture, import, ex-
       port, distribution, or dispensing of a controlled
       substance (or a counterfeit substance) or the
       possession of a controlled substance (or a coun-
       terfeit substance) with intent to manufacture,
       import, export, distribute, or dispense.
And Application Note 1 to § 4B1.2 teaches that “controlled
substance oﬀense” includes “the oﬀenses of aiding and abet-
ting, conspiring, and attempting to commit such oﬀenses.”
    Adams argues that his Illinois methamphetamine conspir-
acy conviction is not a “controlled substance oﬀense” because
the text of the Guideline itself does not include drug conspir-
acies or other inchoate or attempted drug crimes, and Appli-
cation Note 1 to § 4B1.2 impermissibly adds to that Guide-
line’s definition of “controlled substance oﬀense” by
12                                                     No. 18-2932

including conspiracies and other inchoate drug oﬀenses.
Based on this asserted conflict between the Guideline and the
application note, he argues that the application note is not en-
titled to deference. See generally Stinson v. United States, 508
U.S. 36, 43 (1993) (if commentaries such as application notes
are inconsistent with a Guideline, the Guideline controls).
    In response, the government argues that there is no con-
flict between Application Note 1 to § 4B1.2 and that Guide-
line’s definition of “controlled substance oﬀense.” Alterna-
tively, the government argues that, at the very least, there is
no conflict between the undefined term “controlled substance
oﬀense” in § 2K2.1 and the referenced definition of the term
in that Guideline’s application note. The government con-
tends that the application note to § 2K2.1 simply explains
what is meant by “controlled substance oﬀense” within the
meaning of that Guideline.
    Adams is arguing one side of a fairly new circuit split cre-
ated by United States v. Winstead, 890 F.3d 1082 (D.C. Cir.
2018). Winstead argued that he received ineﬀective assistance
of counsel at trial and at sentencing and that his sentence as a
career criminal was improper. The case did not concern the
Guideline at issue here (§ 2K2.1) but § 4B1.2 itself. Winstead
held that Application Note 1 to § 4B1.2 impermissibly ex-
pands the definition of “controlled substance oﬀense” in
§ 4B1.2 to include inchoate oﬀenses like conspiracy and at-
tempt. 890 F.3d at 1090–92. The D.C. Circuit acknowledged
that it was creating a circuit split on this issue. Id. at 1091, cit-
ing United States v. Lange, 862 F.3d 1290, 1294 (11th Cir. 2017);
United States v. Nieves-Borrero, 856 F.3d 5, 9 (1st Cir. 2017);
United States v. Solomon, 592 F. App’x 359, 361 (6th Cir. 2014);
United States v. Chavez, 660 F.3d 1215, 1228 (10th Cir. 2011);
No. 18-2932                                                   13

United States v. Mendoza-Figueroa, 65 F.3d 691 (8th Cir. 1995)
(en banc).
    One could distinguish Winstead from this case on the
ground that the applicable Guideline here is § 2K2.1, not
§ 4B1.2 itself. Section 2K2.1(a)(4)(A) is drafted diﬀerently. The
Guideline itself refers only to “a controlled substance oﬀense”
and leaves all definition for its respective application note. As
noted, Application Note 1 says that “controlled substance of-
fense” “has the meaning given that term in § 4B1.2(b) and ap-
plication Note 1 of the Commentary to § 4B1.2.” This basis for
distinguishing Winstead, oﬀered by the government here, may
be a reasonable reading of the diﬀerent language in the two
Guidelines and their application notes because Application
Note 1 to § 2K2.1 does not conflict with the language of
§ 2K2.1(a)(4) itself.
    On the other hand, that basis for distinguishing Winstead
would produce two diﬀerent meanings for the phrase “con-
trolled substance oﬀense” in two diﬀerent Guidelines, a tex-
tual consequence that is at least awkward. For that reason, the
Sixth Circuit recently extended the reasoning of Winstead to
the issue we face here, in United States v. Havis, 927 F.3d 382,
386–87 (6th Cir. 2019) (en banc). In Havis the defendant
pleaded guilty to being a felon in possession of a firearm and
the district court set his base level at 20 pursuant to § 2K2.1.
Id. at 383–84. He had a prior conviction for a crime that could
have included only the attempted sale of cocaine. Id. at 384. At-
tempt crimes are treated like conspiracies in these guideline
provisions. Even though the Guideline at issue was § 2K2.1,
the Sixth Circuit focused primarily on the interplay between
§ 4B1.2 and its Application Note 1. See id. at 385–87. The court
concluded that Application Note 1 to § 4B1.2 impermissibly
14                                                No. 18-2932

added attempted crimes to the definition of “controlled sub-
stance oﬀense” in § 4B1.2. Id. at 386–87. This conclusion, ac-
cording to the court, meant that attempted crimes were just as
impermissibly added to § 2K2.1. Id. In a footnote, the court
wrote:
       The Government argues in the alternative that
       the real commentary at issue is Application
       Note 1 to § 2K2.1, which cross-references the
       definition of “controlled substance oﬀense” in
       Application Note 1 to § 4B1.2. The Government
       never made that argument in the district court
       or before the initial panel on appeal and argua-
       bly has forfeited its right to do so now. At any
       rate, it makes no diﬀerence whether we begin
       with § 2K2.1 to determine the meaning of “con-
       trolled substance oﬀense.” The commentary to
       § 2K2.1 directs us to apply “the meaning given
       that term in § 4B1.2(b) and Application Note 1
       of the Commentary to § 4B1.2.” If anything, the
       Government’s proposed definition—which
       would require us to defer to commentary on
       other commentary—would carry an even more
       tenuous connection to the guideline’s text.
Id. at 386 n.3.
    The Sentencing Commission has responded to Winstead by
proposing an amendment to § 4B1.2 that would move the in-
choate oﬀense language from the application note to the text
of the Guideline as a new subsection (c). See 83 Fed. Reg.
65400, 65412–15 (Dec. 20, 2018). The public comment period
for this amendment closed on March 15, 2019. The Sentencing
Commission currently lacks a quorum of voting members,
No. 18-2932                                                   15

but this proposed amendment indicates that attempt and con-
spiracy crimes may be added to the text of the Guideline itself
in the near future, resolving this circuit split, including the
Havis extension of Winstead to § 2K2.1(a)(4).
    The Commission’s correction has not yet taken eﬀect,
though, so we need to decide the legal issue under the current
Guidelines. We conclude that the issue is governed by our de-
cision in United States v. Raupp, 677 F.3d 756 (7th Cir. 2012),
where we rejected the textual arguments that the D.C. Circuit
later found persuasive in Winstead. In Raupp, the defendant
was convicted of being a felon in possession of a firearm. His
guideline calculation used § 2K2.1(a)(2) because he had at
least two other convictions for crimes of violence. One of
those prior convictions was for conspiracy to commit robbery.
Among several arguments, Raupp made the same textual
points that prevailed later in Winstead, arguing that Applica-
tion Note 1 to § 4B1.2 could not properly extend the Guideline
to treat conspiracy to commit robbery as a crime of violence.
We squarely rejected that argument, holding that the applica-
tion note’s inclusion of conspiracy did not conflict with the
text of the Guideline itself. “There cannot be a conflict because
the text of § 4B1.2(a) does not tell us, one or another, whether
inchoate oﬀense are included or excluded. The note says they
are included.” 677 F.3d at 759. We added: “Deciding how to
handle conspiracy is a question about wise policy, not about
textual conflict.” Id. at 760.
    Other portions of the Raupp opinion addressed the now-
abandoned residual clause of the definition of crimes of vio-
lence in § 4B1.2 and have had a complicated history as we and
the Supreme Court have struggled with vagueness challenges
to the similar residual clause in the Armed Career Criminal
16                                                    No. 18-2932

Act, held unconstitutional in Johnson v. United States, 135 S. Ct.
2551 (2015). In United States v. Rollins, 836 F.3d 737, 742–43 (7th
Cir. 2016), we overruled Raupp’s reliance on the residual
clause in the now-advisory § 4B1.2, but our reasoning in Rol-
lins was based on our decision in United States v. Hurlburt, 835
F.3d 715 (7th Cir. 2016) (en banc), which was in turn overruled
by the Supreme Court in Beckles v. United States, 137 S. Ct. 886
(2017), which held that the now-advisory Guidelines are not
subject to vagueness challenges. The “controlled substance of-
fense” definition at issue here does not involve any of the
complications presented by the residual clauses in definitions
of violent crimes. The Raupp analysis of this purely textual is-
sue under § 2K2.1 and § 4B1.2 thus remains sound as applied
to the Guidelines’ definitions of controlled substance oﬀenses.
See also D’Antoni v. United States, 916 F.3d 658, 663–65 (7th
Cir. 2019) (reviewing this history as applied to defendant sen-
tenced as career oﬀender under then-mandatory Guidelines,
using conviction for conspiracy to kill government witness as
prior crime of violence).
    Following this surviving portion of Raupp, as applied to
inchoate controlled substance oﬀenses, we find no error in the
district court’s decision to treat Adams as a career oﬀender
under the Sentencing Guidelines.
     The district court’s judgment is AFFIRMED.